Not For Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit

No. 03-2549

                   ANHEUSER-BUSCH, INCORPORATED,

                         Plaintiff, Appellee,

                                      v.

                         CAUGHT-ON-BLEU, INC.,

                         Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF NEW HAMPSHIRE


                                   Before

                       Torruella, Circuit Judge,

               Porfilio,* Senior Circuit Judge, and

                        Howard, Circuit Judge.


     Jeffrey D. Clements, with whom Clements & Clements, LLP was on
brief, for appellant.
     Susan A. Cahoon, with whom Virginia S. Taylor, Michael W.
Rafter, Kilpatrick Stockton, LLP, Steven M. Gordon, Arpiar G.
Saunders, Jr., and Shaheen & Gordon, P.A. were on brief, for
appellee.

                              August 2, 2004



     *
      Of the United States Court of Appeals for the Tenth Circuit,
sitting by designation.
           Per Curiam.     Caught-on-Bleu, Inc., manufacturer of a

microbrew named Billy Budd Classic American Ale that was briefly

distributed in New Hampshire during the fall of 1999, appeals

summary judgments awarded to Anheuser-Busch, Inc., on Anheuser-

Busch's claims for trademark infringement and unfair competition

under the Lanham Trademark Act of 1946, 15 U.S.C. §§ 1051-1127, and

on Caught-on-Blue's counterclaims under New Hampshire law for

tortious   interference    with    contractual      rights     and   unfair

competition. The rationale underlying the challenged judgments was

explained in two meticulously reasoned opinions that, together,

spanned nearly seventy pages.     See Anheuser-Busch, Inc. v. Caught-

on-Bleu, Inc., 288 F. Supp. 2d 105 (D.N.H. 2003) (order on motion

for summary judgment on Lanham Act claims); Anheuser-Busch, Inc. v.

Caught-on-Bleu, Inc., 2003 WL 21715330 (D.N.H. July 22, 2003)

(order on motion for summary judgment on counterclaims under New

Hampshire law).

           Caught-on-Bleu's appellate briefs fail to address the

most important aspects of the district court's analysis.                  In

challenging the court's denial of its de facto (and defective) Fed.

R. Civ. P. 56(f) motion, Caught-on-Bleu makes no developed argument

that one ground for the court's ruling -- that Caught-on-Bleu

failed to conduct its discovery diligently, see 2003 WL 21715330 at

**2-3 --   constituted    an   abuse   of   discretion.      Similarly,   in

challenging the court's award of summary judgment on its tortious


                                   -2-
interference and unfair competition claims, Caught-on-Bleu does not

explain how the court erred in concluding that there was no genuine

issue of material fact as to whether Anheuser-Busch knew of the

existence of Caught-on-Blue at the relevant point in time, id. at

**3-4 (rejecting tortious interference claim because claim, as

pleaded, required such knowledge and explaining why the record

failed to establish such knowledge), or as to whether Caught-on-

Bleu     pursued         distribution    agreements     with     Anheuser-Busch

distributors, id. at **6-7 (rejecting unfair competition claim

because claim, as pleaded, required proof that Caught-on-Bleu

sought      to    distribute    Billy    Budd   Ale   through    Anheuser-Busch

distributors and explaining why the record failed to establish such

evidence).        Finally, in challenging the court's award of summary

judgment on Anheuser-Busch's Lanham Act claims, Caught-on-Blue does

not explain how the court erred in finding unpersuasive Caught-on-

Bleu's expert's objections to the crucial survey evidence Anheuser-

Busch submitted to show actual consumer confusion in support of its

Lanham Act claim, see 288 F. Supp. 2d at 122-23, or in deeming its

mark similar in appearance to Anheuser-Busch's marks, see id. at

115-16.      It is not enough simply to repeat that the court did not

give it the benefit of the doubt as it is required to do under Fed.

R.   Civ.    P.    56.     Elaboration    and   specificity     is   needed   when

challenging a court's carefully explained final judgments.




                                         -3-
          Under   the   circumstances,    we    think   that   the     most

appropriate course of action is to affirm the judgments in question

for substantially the reasons set forth in the district court's

opinions. See, e.g., Vargas-Ruiz v. Golden Arch Development, Inc.,

368 F.3d 1, 2 (1st Cir. 2004) ("[W]hen a trial court accurately

sizes up a case, applies the law faultlessly to the discerned

facts, decides the matter and articulates a convincing rationale

for the decision, there is no need for a reviewing court to wax

longiloquent.")   (collecting   cases).    We    do   not   discount    the

possibility that aspects of the district court's reasoning might

fairly be regarded as debatable; however, Caught-on-Blue has not

presented us with developed arguments on the points in question,

and we are not inclined to take them up on our own.            See United

States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990).          In any event,

we have reviewed the record with care and are satisfied that, in

the end, the judgments entered were correct.

          Affirmed.




                                 -4-